DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 08/23/2022.
Claims 1 – 20 are allowed.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 12 and 20), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 12 and 20):
identify a contextual description of the event source associated with the building in a digital twin of the building, the digital twin of the building comprising contextual building data identifying the event source associated with the building and one or more relationships relating one or more entities of the building to the event source associated with the building, wherein the one or more entities of the building provide the contextual description of the event source associated with the building;
generate an enriched event by enriching the event with the contextual description of the event source associated with the building, the enriched event including the data value and the contextual description of the event source associated with the building.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194